DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-7 and 15-22 in the reply filed on 05 May 2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 May 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of earlier filing dates of 30 Mar 2018, 18 Jul 2018, 19 Oct 2018, and 19 Mar 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for subject matter previously disclosed in US applications 15941547, 16038807, 62748032, and 62820452, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 Oct 2019, 20 Feb 2020, 24 Feb 2020, 22 Jun 2020, 08 Jan 2021, 30 Jun 2021, and 17 Nov 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
“a predetermined radiation treatment plan;” should read “a predetermined radiation treatment plan; and” (claim 1); and
“the beam vector directions” should read “the plurality of different beam vector directions” (claim 6).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations “using the radiation source to facilitate production of a plurality of two-dimensional (2D) X- ray projection images of the patient tissue; and using the plurality of 2D X-ray projection images to facilitate a digital tomosynthesis ("DT") operation; and using the results of the DT operation to facilitate development of the predetermined radiation treatment plan”. The metes and bounds of the claim are unclear, particularly with respect to using an applicator balloon surrounding a radiation source which produces X-rays and using the same radiation source to facilitate a production of the plurality of 2D X-ray projection images. One of ordinary skill in the art would recognize that a radiation source is used in conjunction with a radiation detector in producing X-ray projection images. However, when claim 15 is considered as a whole, it is unclear whether the radiation source is facilitating the production of images in conjunction with the plurality of XRSE supported on the applicator balloon or otherwise. A review of the specification, specifically Fig. 17-22 and [00127]-[00140], discloses an X-ray imaging array 109 disposed outside of a patient, which is separate and different from the XRSE, to capture the X-ray projection images. Claims 16 and 22 inherit the deficiency by the nature of their dependency on claim 15. Claims 17-21, however, explicitly recite at least the limitation “using an X-ray imaging array to selectively capture the plurality of the 2D X-ray projection images …” which overcomes the deficiency in claim 15. For purposes of the examination, claim 15 is being given a broadest reasonable interpretation as “using the radiation source and an X-ray imaging array to facilitate production of a plurality of two-dimensional (2D) X- ray projection images of the patient tissue, wherein the X-ray imaging array is configured to be disposed outside of a patient; and using the plurality of 2D X-ray projection images to facilitate a digital tomosynthesis ("DT") operation; and using the results of the DT operation to facilitate development of the predetermined radiation treatment plan”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (US PG Pub No. 2005/0101824) - hereinafter referred to as Stubbs.
Regarding claim 1, Stubbs discloses a method of validation of a therapeutic radiation treatment (see at least [0055]) comprising:
using an applicator balloon (expandable surface member 28; [0026]: inflatable balloon) surrounding a radiation source (solid radiation emitting material 40) which produces X-rays to control a distance between the radiation source and patient tissue comprising a radiation treatment site (Fig. 4 and [0040]: radiation emitting material 40, as brachytherapy radiation source, implanted into the space formerly occupied by the excised tumor);
using a plurality of X-ray sensor elements (XRSE) (treatment feedback/radiation-sensing sensors 26) supported on the applicator balloon at a plurality of distributed locations to sense applied radiation from the radiation source (Fig. 4 and [0041]: sensors on expandable surface member 28 to provide data on location of radiation source material and calculate radiation dose); and
determining if one or more requirements of the predetermined radiation treatment plan have been satisfied ([0034]: Treatment feedback sensors positioned on the device to confirm that a three-dimensional isodose profile is generated and delivered to the surrounding tissue).
	Stubbs does not explicitly disclose:
comparing at least one parameter of the applied radiation which has been sensed by the XRSE to a corresponding parameter of a predetermined radiation treatment plan.
	However, Stubbs suggests in the same embodiment:
at least one parameter of the applied radiation which has been sensed by the XRSE should match a corresponding parameter of a predetermined radiation treatment plan ([0033]: the absorbed dose within the target tissue at points equidistant from the surface of the outer spatial volume should be substantially uniform in substantially every direction creating three dimensional isodose profiles substantially similar in shape to the outer spatial volume).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stubbs’s method of validating a therapeutic radiation treatment to include comparing a parameter of the applied radiation to a corresponding parameter of a predetermined radiation treatment plan. The motivation for the combination would have been since “The verification step confirms that the radiation dose is delivered to the correct area and/or is within the prescribed limits,” as taught by Stubbs ([0055]) to compare a parameter of the applied radiation to a corresponding parameter of a predetermined radiation treatment plan. 
Regarding claim 2,  Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
wherein the at least one parameter is selected from the group consisting of a duration of the applied radiation, an intensity of the applied radiation, and a three-dimensional radiation pattern associated with the applied radiation ([0056]: detect radiation levels by sensor 26 and evaluate dosing intensity; [0032]: detect radiation levels and determine if any area is receiving too much or too little radiation; [0033]: the absorbed dose within the target tissue at points equidistant from the surface of the outer spatial volume should be substantially uniform in substantially every direction creating three dimensional isodose profiles).
Regarding claims 3-4, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs does not explicitly disclose:
comparing a plurality of sensed radiation intensity values detected in each of a plurality of different beam vector directions extending from the radiation source, to a plurality of corresponding expected radiation intensity values for the plurality of different beam vector directions as specified by a planned three-dimensional radiation pattern (claims 3-4); and
wherein the planned three-dimensional radiation pattern is specified by the predetermined radiation treatment plan (claim 4).
However, Stubbs suggests in the same embodiment:
a plurality of sensed radiation intensity values detected in each of a plurality of different beam vector directions extending from the radiation source should match a plurality of corresponding expected radiation intensity values for the plurality of different beam vector directions as specified by a planned three-dimensional radiation pattern (Fig. 3-4; [0032]: detect radiation levels and determine if any area is receiving too much or too little radiation; [0033]: the absorbed dose within the target tissue at points equidistant from the surface of the outer spatial volume should be substantially uniform in substantially every direction creating three dimensional isodose profiles substantially similar in shape to the outer spatial volume; [0034]: all the radiation sensor readings should be roughly equal),
wherein the planned three-dimensional radiation pattern is specified by the predetermined radiation treatment plan ([0033]: shape of outer spatial volume as the predetermined radiation treatment plan; [0034]: all the radiation sensor readings should be roughly equal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stubbs’s method of validating a therapeutic radiation treatment to include comparing a plurality of intensity values detected to a plurality of corresponding expected intensity values. The motivation for the combination would have been to “determine if any area is receiving too much or too little radiation … (since) all the radiation sensor readings should be roughly equal”, as taught by Stubbs ([0033]-[0034]). 
Regarding claim 5, Stubbs discloses all limitations of claim 3, as discussed above, and Stubbs does not explicitly disclose in the same embodiment:
using measurement data generated by the XRSE to generate estimated information about a three-dimensional radiation pattern produced by the radiation source for portions of the three-dimensional radiation pattern that are not directly sensed by the XRSE.
	However, Stubbs discloses in a different embodiment:
using measurement data generated by XRSE to generate estimated information about a three-dimensional radiation pattern produced by the radiation source for portions of the three-dimensional radiation pattern that are not directly sensed by the XRSE ([0048]: sensors to confirm no dose is delivered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stubbs’s method of using measurement data generated by XRSE on an applicator balloon to include using measurement data generated by the XRSE to generate estimated information about a three-dimensional radiation pattern, such as confirming no dose delivery. The motivation for the combination would have been to “confirm a minimal dose (or no dose) is delivered to healthy tissue”, as taught by Stubbs ([0048]). 
Regarding claim 6, Stubbs discloses all limitations of claim 5, as discussed above, and Stubbs further discloses:
using the estimated information to facilitate the comparing with regard to one or more of the beam vector directions for which actual measurement data from the plurality of XRSE is not available ([0036]: confirm proper positioning of device 10 to protect radiation-sensitive tissue).
Regarding claim 7, Stubbs discloses all limitations of claim 1, as discussed above, and Stubbs further discloses:
using one or more fiducial markers to facilitate a determination of an orientation and a location of the radiation source relative to the patient tissue ([0049]: fiducial markers positioned on the device to determine the location of the device/sensor and the profile of the radiation dose).

Allowable Subject Matter
Claims 15-16 and 22 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-21 are objected to as being dependent upon a rejected base claim 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
When claims 17-21 are each considered as a whole, prior arts being made of record do not disclose, neither alone nor in combination, at least “using an applicator balloon surrounding a radiation source which produces X-rays to control a distance between the radiation source and patient tissue comprising a radiation treatment site … using a robotic arm to precisely control a position of the radiation source relative to the patient tissue; and using an X-ray imaging array to selectively capture the plurality of the 2D X-ray projection images as the radiation source is moved by the robotic arm to a plurality of different locations over a predetermined path”, as recited in claim 17. Stubbs discloses at least using an applicator balloon surrounding a radiation source which produces X- rays to control a distance between the radiation source and patient tissue comprising a radiation treatment site (see the 35 U.S.C. 103 rejection to claim 1 above), but Stubbs does not disclose using a robotic arm to precisely control a position of the same radiation source relative to the patient tissue and using an X-ray imaging array to selectively capture the plurality of the 2D X-ray projection images as the radiation source is moved by the robotic arm to a plurality of different locations over a predetermined path. The technical advantage of the claimed invention is “the radiation source (used for radiation treatment) can also be used to facilitate production of a plurality of two-dimensional (2D) X-ray projection images of the patient tissue” (see [0007] of the specification of the instant application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winkler et al. (US Patent No. 6413204) discloses at least using an application balloon surrounding a radiation source and using a plurality of X-ray sensor elements on the applicator balloon to sense applied radiation from the radiation source (see at least Fig. 1-7 and Col 2, lines 36-55);
D’Andrea (US PG Pub No. 2014/0257013) discloses at least using an application balloon surrounding a radiation source and using a plurality of X-ray sensor elements on the applicator balloon to sense applied radiation from the radiation source (see at least Fig. 1-2 and [0072]-[0073]); and
Burdette et al. (US Patent No. 7201715) discloses at least comparing intensity/three-dimensional radiation pattern of applied radiation and corresponding radiation pattern of a radiation treatment plan (see at least Col 11, lines 25-48; Col 10, lines 46-54; and Col 12, lines 5-21);
Simon (US PG Pub No. 2009/0250618) discloses at least comparing duration of applied radiation to a corresponding duration of a radiation treatment plan (see at least [0054]-[0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799